Case: 13-20694      Document: 00512750950         Page: 1    Date Filed: 08/29/2014




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT


                                    No. 13-20694
                                 Conference Calendar
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit

                                                                                FILED
                                                                          August 29, 2014
UNITED STATES OF AMERICA,
                                                                           Lyle W. Cayce
                                                                                Clerk
                                                 Plaintiff-Appellee

v.

JUAN RIVERA-ALCAZAR, also known as Juan Alonso Rivera, also known as
Juan Alcazar Rivera, also known as Juan Rivera, also known as Juan Alonso
Rivera-Alcazar, also known as Juan Alonso Rivera-Alcasa, also known as Juan
Alonso Rivera Alcazar, also known as Juan Alonzo Rivera, also known as
Manuel Alonso Rivera, also known as Lupillo Rivera, also known as Juan
Alonzo Rivra, also known as Juan Carlos Martinez,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Southern District of Texas
                             USDC No. 4:13-CR-156-1


Before CLEMENT, PRADO, and ELROD, Circuit Judges.
PER CURIAM: *
       The attorney appointed to represent Juan Rivera-Alcazar has moved for
leave to withdraw and has filed a brief in accordance with Anders v. California,
386 U.S. 738 (1967), and United States v. Flores, 632 F.3d 229 (5th Cir. 2011).


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 13-20694    Document: 00512750950     Page: 2   Date Filed: 08/29/2014


                                 No. 13-20694

Rivera-Alcazar has filed a response. We have reviewed counsel’s brief and the
relevant portions of the record reflected therein, as well as Rivera-Alcazar’s
response. We concur with counsel’s assessment that the appeal presents no
nonfrivolous issue for appellate review. Accordingly, counsel’s motion for leave
to withdraw is GRANTED, counsel is excused from further responsibilities
herein, and the APPEAL IS DISMISSED. See 5TH CIR. R. 42.2.




                                       2